 

 
EXHIBIT 10.1
 
INDEMNIFICATION AGREEMENT
 
THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is entered into, effective as
of [          ], by and between Informatica Corporation, a Delaware corporation
(the “Company”), and [          ] (“Indemnitee”).
WHEREAS, it is essential to the Company to retain and attract as directors and
officers the most capable persons available;
WHEREAS, Indemnitee is a [director][officer][director and officer] of the
Company;
WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims currently being asserted against directors and
officers of corporations;
[WHEREAS, the Certificate of Incorporation of the Company eliminates the
personal liability of directors to the fullest extent permitted by Section
102(b)(7) of the Delaware General Corporation Law.] 1 
WHEREAS, the Certificate of Incorporation and Bylaws of the Company require the
Company to indemnify and advance expenses to its directors and officers to the
fullest extent permitted under Delaware law, and the Indemnitee has been serving
and continues to serve as a [director][officer][director and officer] of the
Company in part in reliance on the Company's Certificate of Incorporation and
Bylaws; and
WHEREAS, in recognition of Indemnitee's need for substantial protection against
personal liability in order to enhance the Indemnitee's continued and effective
service to the Company and specific contractual assurance that the protection
promised by the Certificate of Incorporation and Bylaws will be available to
Indemnitee (regardless of, among other things, any amendment to or revocation of
the Certificate of Incorporation or Bylaws or any change in the composition of
the Company's Board of Directors or acquisition transaction relating to the
Company), and in order to induce Indemnitee to provide effective services to the
Company as a [director][officer][director and officer], the Company wishes to
provide in this Agreement for the indemnification of and the advancing of
expenses to Indemnitee to the fullest extent (whether partial or complete)
permitted under Delaware law and as set forth in this Agreement, and, to the
extent insurance is maintained that includes Indemnitee as a covered party, to
provide for the continued coverage of Indemnitee under the Company's directors'
and officers' liability insurance policies.
NOW, THEREFORE, in consideration of the above premises and of Indemnitee
continuing to serve the Company directly or, at its request, with another
enterprise, and intending to be legally bound hereby, the parties agree as
follows:
 
1.Certain Definitions:
(a)Board: the Board of Directors of the Company.
 
 
 
 
_________________________
1 Include if form is for a director of the Company.
 
 

1

--------------------------------------------------------------------------------

 

 
 
 
 
 
 
(b)Affiliate: any corporation or other person or entity that directly, or
indirectly through one or more intermediaries, controls or is controlled by, or
is under common control with, the person specified.
 
(c)Change in Control: shall be deemed to have occurred if (i) any “person” (as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”))(other than a trustee or other fiduciary
holding securities under an employee benefit plan of the Company or a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company),
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
30% or more of the total voting power represented by the Company's then
outstanding Voting Securities, or (ii) during any period of two consecutive
years, individuals who at the beginning of such period constitute the Board and
any new director whose election by the Board or nomination for election by the
Company's stockholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority of the Board, or
(iii) the stockholders of the Company approve a merger or consolidation of the
Company with any other entity, other than a merger or consolidation that would
result in the Voting Securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into Voting Securities of the surviving entity) at least 80% of the
total voting power represented by the Voting Securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation, or
(iv) the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company (in one
transaction or a series of transactions) of all or substantially all of the
Company's assets.
 
(d)Expenses: any expense, liability, or loss, including attorneys' fees,
judgments, fines, ERISA excise taxes and penalties, amounts paid or to be paid
in settlement, any interest, assessments, or other charges imposed thereon, any
federal, state, local, or foreign taxes imposed as a result of the actual or
deemed receipt of any payments under this Agreement, and all other costs and
obligations, paid or incurred in connection with investigating, defending, being
a witness in, participating in (including on appeal), or preparing for any of
the foregoing in, any Proceeding relating to any Indemnifiable Event.
 
(e)Indemnifiable Event: any event or occurrence that takes place either prior to
or after the execution of this Agreement, related to the fact that Indemnitee is
or was a director or officer of the Company, or while a director or officer is
or was serving at the request of the Company as a director, officer, employee,
trustee, agent, or fiduciary of a foreign or domestic subsidiary of the Company
or of any other foreign or domestic corporation, partnership, joint venture,
employee benefit plan, trust, or other enterprise, or was a director, officer,
employee, or agent of a foreign or domestic corporation that was a predecessor
corporation of the Company or of another enterprise at the request of such
predecessor corporation, or related to anything done or not done by Indemnitee
in any such capacity, whether or not the basis of the Proceeding is alleged
action in an official capacity as a director, officer, employee, or agent or in
any other capacity while serving as a director, officer, employee, or agent of
the Company, as described above.
 
(f)Independent Counsel: the person or body appointed in connection with
Section 3.
 
 
 
 
 
 

2

--------------------------------------------------------------------------------

 

 
 
 
 
 
 
(g)Proceeding: any threatened, pending, or completed action, suit, or proceeding
or any alternative dispute resolution mechanism (including an action by or in
the right of the Company), or any inquiry, hearing, or investigation, whether
conducted by the Company or any other party, that Indemnitee in good faith
believes might lead to the institution of any such action, suit, or proceeding,
whether civil, criminal, administrative, investigative, or other.
 
(h)Reviewing Party: the person or body appointed in accordance with Section 3.
 
(i)Voting Securities: any securities of the Company that vote generally in the
election of directors.
  
2.Agreement to Indemnify.
 
(a)General Agreement. In the event Indemnitee was, is, or becomes a party to or
witness or other participant in, or is threatened to be made a party to or
witness or other participant in, a Proceeding by reason of (or arising in part
out of) an Indemnifiable Event, the Company shall indemnify Indemnitee from and
against any and all Expenses to the fullest extent permitted by Delaware law, as
the same exists or may hereafter be amended or interpreted. The parties hereto
intend that this Agreement shall provide for indemnification in excess of that
expressly permitted by statute, including, without limitation, any
indemnification provided by the Company's Certificate of Incorporation, its
Bylaws, vote of its stockholders or disinterested directors, or applicable law.
The only limitation that shall exist upon the Company's obligations pursuant to
this Section 2 shall be that the Company shall not be obligated to make any
payment to Indemnitee that is finally determined by the Court of Chancery of the
State of Delaware (the “Delaware Chancery Court”) in a final judgment, not
subject to appeal, to be unlawful.
 
(b)Initiation of Proceeding. Notwithstanding anything in this Agreement to the
contrary, Indemnitee shall not be entitled to indemnification pursuant to this
Agreement in connection with any Proceeding initiated by Indemnitee against the
Company or any director or officer of the Company unless (i) the Company has
joined in or the Board has consented to the initiation of such Proceeding;
(ii) the Proceeding is one to enforce indemnification rights under this
Agreement; or (iii) the Proceeding is instituted after a Change in Control
(other than a Change in Control approved by a majority of the directors on the
Board who were directors immediately prior to such Change in Control) and
Independent Counsel has approved its initiation.
 
(c)Expense Advances. If so requested by Indemnitee, the Company shall advance
(within ten business days of such request) any and all Expenses incurred by
Indemnitee (an “Expense Advance”); provided that (i) such an Expense Advance
shall be made only upon execution and delivery to the Company of this Agreement
which shall constitute an undertaking by or on behalf of the Indemnitee to repay
the amount thereof if and to the extent it is ultimately determined by the
Delaware Chancery Court that Indemnitee is not entitled to be indemnified by the
Company, and (ii) if and to the extent that the Reviewing Party determines that
Indemnitee would not be permitted to be so indemnified under Delaware law, the
Company shall be entitled to be reimbursed by Indemnitee (who hereby agrees to
reimburse the Company) for all such amounts theretofore paid. If Indemnitee has
commenced or commences legal proceedings in the Delaware Chancery Court to
secure a determination that Indemnitee should be indemnified under Delaware law,
as provided in Section 4, any determination made by the Reviewing Party that
Indemnitee would not be permitted to be indemnified under Delaware law shall not
be binding, and Indemnitee shall not be required to reimburse the Company for
any Expense Advance until a final judicial determination is made with respect
thereto (as to which all rights of appeal therefrom have been exhausted or have
lapsed). Indemnitee's obligation to reimburse the Company for Expense Advances
shall be unsecured and no interest shall be charged thereon. To the extent
permissible under third party policies, the Company agrees that invoices for
Expense Advances shall be billed in the name of and be payable directly by the
Company.

3

--------------------------------------------------------------------------------

 

 
 
 
 
 
 
(d)Mandatory Indemnification. Notwithstanding any other provision of this
Agreement, to the extent that Indemnitee has been successful on the merits or
otherwise in defense of any Proceeding relating in whole or in part to an
Indemnifiable Event or in defense of any issue or matter therein, Indemnitee
shall be indemnified against all Expenses incurred in connection therewith.
 
(e)Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of
Expenses, but not, however, for the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled. Attorneys' fees and expenses shall not be prorated but shall be deemed
to apply to the portion of indemnification to which Indemnitee is entitled.
 
(f)Prohibited Indemnification. No indemnification pursuant to this Agreement
shall be paid by the Company on account of any Proceeding in which judgment is
rendered against Indemnitee for an accounting of profits made from the purchase
or sale by Indemnitee of securities of the Company pursuant to the provisions of
Section 16(b) of the Exchange Act, or similar provisions of any federal, state,
or local laws; provided, however, that notwithstanding any limitation set forth
in this Section 2(f) regarding the Company's obligation to provide
indemnification, Indemnitee shall be entitled under Section 2(c) to receive
Expense Advances hereunder with respect to any such Proceeding unless and until
a court having jurisdiction over the Proceeding shall have made a final judicial
determination (as to which all rights of appeal therefrom have been exhausted or
lapsed) that Indemnitee has violated said statute.
 
3.Reviewing Party. Prior to any Change in Control, the Reviewing Party shall be
any appropriate person or body consisting of a member or members of the Board or
any other person or body appointed by the Board who is not a party to the
particular Proceeding with respect to which Indemnitee is seeking
indemnification. With respect to all matters arising after a Change in Control
(other than a Change in Control approved by a majority of the continuing
directors on the Board who were directors immediately prior to such Change in
Control) concerning the rights of Indemnitee to indemnity payments and Expense
Advances under this Agreement or any other agreement or under applicable law or
the Company's Certificate of Incorporation or Bylaws now or hereafter in effect
relating to indemnification for Indemnifiable Events, the Reviewing Party shall
be Independent Counsel selected by Indemnitee and approved by the Company (which
approval shall not be unreasonably withheld), and who has not otherwise
performed services for the Company or the Indemnitee (other than in connection
with indemnification matters) within the last five years. The Independent
Counsel shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee's rights under this Agreement. Such counsel, among other things,
shall render its written opinion to the Company and Indemnitee as to whether and
to what extent the Indemnitee should be permitted to be indemnified under
Delaware law. The Company agrees to pay the reasonable fees of the Independent
Counsel and to indemnify fully such counsel against any and all expenses
(including attorneys' fees), claims, liabilities, loss, and damages arising out
of or relating to this Agreement or the engagement of Independent Counsel
pursuant hereto.
  
4.Indemnification Process and Appeal.
(a)Indemnification Payment. Indemnitee shall be entitled to indemnification of
Expenses, and shall receive payment thereof, from the Company in accordance with
this Agreement as soon as practicable after Indemnitee has made written demand
on the Company for indemnification, unless the Reviewing Party has given a
written opinion to the Company that Indemnitee has not met the applicable
standard of conduct or otherwise is not entitled to indemnification under
Section 145 of the Delaware General Corporation Law or this Agreement.
 
 

4

--------------------------------------------------------------------------------

 

 
 
 
 
 
 
(b)Suit to Enforce Rights. Regardless of any action by the Reviewing Party, if
Indemnitee has not received full advancement or indemnification within thirty
days after making a demand in accordance with Section 4(a), Indemnitee shall
have the right to enforce his or her indemnification rights under this Agreement
by commencing litigation in the Delaware Chancery Court seeking an initial
determination by the court or challenging any determination by the Reviewing
Party or any aspect thereof. The Company hereby consents to service of process
and to appear in any such proceeding. Any determination by the Reviewing Party
not challenged by the Indemnitee shall be binding on the Company and Indemnitee.
The remedy provided for in this Section 4 shall be in addition to any other
remedies available to Indemnitee at law or in equity. The Company shall be
precluded from asserting in any judicial proceeding commenced pursuant to this
Section 4(b) that the procedures and presumptions of this Agreement are not
valid, binding and enforceable and shall stipulate that the Company is bound by
all the provisions of this Agreement.
 
(c)Defense to Indemnification, Burden of Proof, and Presumptions. It shall be a
defense to any action brought by Indemnitee against the Company to enforce this
Agreement (other than an action brought to enforce a claim for Expenses incurred
in defending a Proceeding in advance of its final disposition where the required
undertaking has been tendered to the Company) that it is not permissible under
Delaware law for the Company to indemnify Indemnitee for the amount claimed. In
connection with any such action or any determination by the Reviewing Party or
otherwise as to whether Indemnitee is entitled to be indemnified hereunder, the
burden of proving such a defense or determination shall be on the Company to
establish by clear and convincing evidence that Indemnitee is not so entitled to
indemnification. It is the parties' intention that if Indemnitee commences legal
proceedings to secure a judicial determination that Indemnitee should be
indemnified under this Agreement or Delaware law, the question of Indemnitee's
right to indemnification shall be for the court to decide, as a de novo trial on
the merits and Indemnitee shall not be prejudiced in any way by reason of an
adverse determination. In addition, neither the failure of the Reviewing Party
or the Company (including its Board, independent legal counsel, or its
stockholders) to have made a determination prior to the commencement of such
action by Indemnitee that indemnification of the claimant is proper under the
circumstances because Indemnitee has met the standard of conduct set forth in
Delaware law, nor an actual determination by the Reviewing Party or Company
(including its Board, independent legal counsel, or its stockholders) that the
Indemnitee had not met such applicable standard of conduct, shall be a defense
to the action or create a presumption that the Indemnitee has not met the
applicable standard of conduct. For purposes of this Agreement, the termination
of any claim, action, suit, or proceeding, by judgment, order, settlement
(whether with or without court approval), conviction, or upon a plea of nolo
contendere, or its equivalent, shall not create a presumption that Indemnitee
did not meet any particular standard of conduct or have any particular belief or
that a court has determined that indemnification is not permitted by Delaware
law.
 
(d)To the maximum extent permitted by Delaware law in making a determination
with respect to entitlement to indemnification (or advancement of expenses)
hereunder, the Reviewing Party shall presume that Indemnitee is entitled to
indemnification (or advancement of expenses) under this Agreement if Indemnitee
has submitted a request for advancement under Section 2(c) of this Agreement or
indemnification in accordance with Section 4(a) of this Agreement, and the
Reviewing Party shall have the burden of proof to overcome that assumption by
clear and convincing evidence in connection with the making of any determination
contrary to that presumption.
 
 
 
 
 
 
 
 

5

--------------------------------------------------------------------------------

 

 
 
 
 
 
 
(e)The Company acknowledges that a settlement or other disposition of a
proceeding short of final judgment may constitute success by Indemnitee if it
permits a party to avoid expense, delay, distraction, disruption and
uncertainty. In the event that any Proceeding to which Indemnitee is a party is
resolved in any manner other than by adverse judgment against Indemnitee
(including, without limitation, settlement of such Proceeding with or without
payment of money or other consideration) it shall be presumed (unless there is
clear and convincing evidence to the contrary) that Indemnitee has been
successful on the merits or otherwise in such Proceeding. Anyone seeking to
overcome this presumption shall have the burden of proof and the burden of
persuasion, by clear and convincing evidence.
 
5.Indemnification for Expenses Incurred in Enforcing Rights. The Company shall
indemnify Indemnitee against any and all Expenses that are incurred by
Indemnitee in connection with any action brought by Indemnitee for:
(i)    
indemnification or advance payment of Expenses by the Company under this
Agreement or any other agreement or under applicable law or the Company's
Certificate of Incorporation or Bylaws now or hereafter in effect relating to
indemnification for Indemnifiable Events; and/or

(ii)    
recovery under directors' and officers' liability insurance policies maintained
by the Company, but only in the event that Indemnitee ultimately is determined
to be entitled to such indemnification or insurance recovery, as the case may
be.

In addition, the Company shall, if so requested by Indemnitee, advance the
foregoing Expenses to Indemnitee, subject to and in accordance with Section
2(c).
6.Notification and Defense of Proceeding.
(a)Notice. Promptly after receipt by Indemnitee of notice of the commencement of
any Proceeding, Indemnitee shall, if a claim in respect thereof is to be made
against the Company under this Agreement, notify the Company of the commencement
thereof; but the omission so to notify the Company will not relieve the Company
from any liability that it may have to Indemnitee, except as provided in
Section 6(c).
(b)Defense. With respect to any Proceeding as to which Indemnitee notifies the
Company of the commencement thereof, the Company will be entitled to participate
in the Proceeding at its own expense and except as otherwise provided below, to
the extent the Company so wishes, it may assume the defense thereof with counsel
reasonably satisfactory to Indemnitee. After notice from the Company to
Indemnitee of its election to assume the defense of any Proceeding, the Company
shall not be liable to Indemnitee under this Agreement or otherwise for any
Expenses subsequently incurred by Indemnitee in connection with the defense of
such Proceeding other than reasonable costs of investigation, transition costs
associated with the Company's assumption of the defense, or as otherwise
provided below. Indemnitee shall have the right to employ legal counsel in such
Proceeding, but all Expenses related thereto incurred after notice from the
Company of its assumption of the defense shall be at Indemnitee's expense
unless: (i) the employment of legal counsel by Indemnitee has been authorized by
the Company, (ii) Indemnitee has reasonably determined that there may be a
conflict of interest between Indemnitee and the Company in the defense of the
Proceeding, (iii) after a Change in Control (other than a Change in Control
approved by a majority of the directors on the Board who were directors
immediately prior to such Change in Control), the employment of counsel by
Indemnitee has been approved by the Independent Counsel, or (iv) the Company
shall not in fact have employed counsel to assume the defense of such
Proceeding, in each of which cases all Expenses of the Proceeding shall be borne
by the Company. The Company shall not be entitled to assume the defense of any
Proceeding brought by or on behalf of the Company or as to which Indemnitee
shall have made the determination provided for in (ii), (iii) and (iv) above.
 

6

--------------------------------------------------------------------------------

 

 
 
 
 
(c)Settlement of Claims. The Company shall not be liable to indemnify Indemnitee
under this Agreement or otherwise for any amounts paid in settlement of any
Proceeding effected without the Company's written consent, such consent not to
be unreasonably withheld; provided, however, that if a Change in Control has
occurred (other than a Change in Control approved by a majority of the directors
on the Board who were directors immediately prior to such Change in Control),
the Company shall be liable for indemnification of Indemnitee for amounts paid
in settlement if the Independent Counsel has approved the settlement. The
Company shall not settle any Proceeding in any manner that would impose any
penalty or limitation on Indemnitee without Indemnitee's prior written consent.
The Company shall promptly notify Indemnitee once the Company has received an
offer or intends to make an offer to settle any such Proceeding and the Company
shall provide Indemnitee as much time as reasonably practicable to consider such
offer; provided, however Indemnitee shall have no less than three (3) business
days to consider the offer. The Company shall not be liable to indemnify the
Indemnitee under this Agreement with regard to any judicial award if the Company
was not given a reasonable and timely opportunity, at its expense, to
participate in the defense of such action; the Company's liability hereunder
shall not be excused if participation in the Proceeding by the Company was
barred by this Agreement.
 
7.Non-Exclusivity. The rights of Indemnitee hereunder shall be in addition to
any other rights Indemnitee may have under the Company's Certificate of
Incorporation, Bylaws, applicable law, or otherwise; provided, however, that
this Agreement shall supersede any prior indemnification agreement between the
Company and the Indemnitee. To the extent that a change in applicable law
(whether by statute or judicial decision) permits greater indemnification than
would be afforded currently under the Company's Certificate of Incorporation,
Bylaws, applicable law, or this Agreement, it is the intent of the parties that
Indemnitee enjoy by this Agreement the greater benefits so afforded by such
change.
 
8.Liability Insurance.
(a)The Company hereby covenants and agrees that, so long as the Indemnitee shall
continue to serve as an agent of the Company and thereafter so long as the
Indemnitee shall be subject to any possible proceeding by reason of the fact
that the Indemnitee was an agent of the Company, the Company, subject to section
8(b), shall use reasonable efforts to obtain and maintain in full force and
effect directors' and officers' liability insurance (“D&O Insurance”) in
reasonable amounts from established and reputable insurers and Indemnitee shall
be a covered party under such insurance to the maximum extent of the coverage
available for any director or officer of the Company.
(b)Notwithstanding the foregoing, the Company shall have no obligation to obtain
or maintain D&O Insurance if the Company determines in good faith that such
insurance is not reasonably available, the premium costs for such insurance are
disproportionate to the amount of coverage provided, or the coverage is reduced
by exclusions so as to provide an insufficient benefit.
 
9.Amendment of this Agreement. No supplement, modification, or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be binding
unless in the form of a writing signed by the party against whom enforcement of
the waiver is sought, and no such waiver shall operate as a waiver of any other
provisions hereof (whether or not similar), nor shall such waiver constitute a
continuing waiver. Except as specifically provided herein, no failure to
exercise or any delay in exercising any right or remedy hereunder shall
constitute a waiver thereof.
 
 
 
 
 
 

7

--------------------------------------------------------------------------------

 

 
 
 
 
 
 
10.Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.
 
11.No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any claim made against
Indemnitee to the extent Indemnitee has otherwise received payment (under any
insurance policy, Bylaw, or otherwise) of the amounts otherwise indemnifiable
hereunder.
 
12.Binding Effect. This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral, written and implied, between the
parties hereto with respect to the subject matter hereof. This Agreement shall
be binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors (including any direct or indirect
successor by purchase, merger, consolidation, or otherwise to all or
substantially all of the business and/or assets of the Company), assigns,
spouses, heirs, and personal and legal representatives. The Company shall
require and cause any successor (whether direct or indirect by purchase, merger,
consolidation, or otherwise) to all, substantially all, or a substantial part,
of the business and/or assets of the Company, by written agreement in form and
substance satisfactory to Indemnitee, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform if no such succession had taken place. The
indemnification provided under this Agreement shall continue as to Indemnitee
for any action taken or not taken while serving in an indemnified capacity
pertaining to an Indemnifiable Event even though he may have ceased to serve in
such capacity at the time of any Proceeding.
 
13.Severability. If any provision (or portion thereof) of this Agreement shall
be held by a court of competent jurisdiction to be invalid, void, or otherwise
unenforceable, the remaining provisions shall remain enforceable to the fullest
extent permitted by law. Furthermore, to the fullest extent possible, the
provisions of this Agreement (including, without limitation, each portion of
this Agreement containing any provision held to be invalid, void, or otherwise
unenforceable, that is not itself invalid, void, or unenforceable) shall be
construed so as to give effect to the intent manifested by the provision held
invalid, void, or unenforceable.
 
14.Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Delaware applicable to contracts
made and to be performed in such State without giving effect to its principles
of conflicts of laws.
 
15.Consent to Jurisdiction. The Company and Indemnitee hereby irrevocably (i)
agree that any action or proceeding arising out of or in connection with this
Agreement shall be brought only in the Delaware Chancery Court, (ii) consent to
subject to the exclusive jurisdiction of the Delaware Chancery Court for
purposes of any action or proceeding arising out of or in connection with this
Agreement, and (iii) waive any objection to the venue of any such action or
proceeding in the Delaware Chancery Court.
 
 
 
 
 
 
 
 

8

--------------------------------------------------------------------------------

 

 
 
 
 
 
 
16.Notices. All notices, demands, and other communications required or permitted
hereunder shall be made in writing and shall be deemed to have been duly given
if delivered by hand, against receipt, or mailed, postage prepaid, certified or
registered mail, return receipt requested, and addressed to the Company at:
 
Informatica Corporation
 
 
 
100 Cardinal Way
 
 
 
Redwood City, CA 94063
 
 
 
Attention: General Counsel
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
and to Indemnitee at:
 
 
 
[
]
 
 
[
]
 

Notice of change of address shall be effective only when given in accordance
with this Section. All notices complying with this Section shall be deemed to
have been received on the date of hand delivery or on the third business day
after mailing.
17.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
 
[Remainder of page intentionally left blank.]
 
 
 
 
 
 
 
 
 
 

9

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the day specified above.
INFORMATICA CORPORATION
 
By:    _______________________________________________
[Authorized Officer]
[Title]
 
INDEMNITEE
By:    ________________________________________________
[               ]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Signature Page to Indemnification Agreement
 

10